Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 has been amended to include the subject matter that was indicated allowable in the previous Office Action.  As such, none of the reference of record alone or in combination discloses or suggests a capacitive fingerprint recognition unit comprising: 
a thin-film transistor (TFT) sensor array comprising a plurality of gate lines, a plurality of sensing lines, a plurality of TFTs connected to the gate line and the sensing line, and a fingerprint recognition pattern connected to each of the TFTs; 
a gate driver sequentially supplying a gate signal to the gate line; 
an upper switch connected to a first end of each of the sensing lines to switch an output path of a driving signal for fingerprint recognition and a sensing signal according to fingerprint recognition; and 
a lower switch connected to a second end of each of the sensing lines to switch and output path of a driving signal for fingerprint recognition and a sensing signal according to fingerprint recognition, 
during a period in which one gate line is active, 
wherein a driving signal for fingerprint recognition is sequentially applied to a first end of each of the sensing lines, a sensing signal corresponding to fingerprint recognition is sequentially output through a second end of each of the sensing lines, and 
wherein the driving signal is sequentially applied to the second end of each of the sensing lines, and the sensing signal is sequentially output through the first end of each of the sensing lines.
Claim 6 has been amended to overcome the rejection under 35 U.S.C 112(b), 2nd paragraph.  As such, none of the reference of record alone or in combination discloses or suggests a capacitance measuring circuit of a fingerprint sensor connected to a thin-film transistor (TFT) sensor array comprising a plurality of gate lines, a plurality of sensing lines, a plurality of TFTs connected to the gate line and the sensing line, and a fingerprint recognition pattern connected to each of the TFTs to recognize a fingerprint, the capacitance measuring circuit comprising: 
a gate driver sequentially supplying gate signals to the gate lines; 
an upper switch connected to a first end of each of the sensing lines; 
a lower switch connected to a second end of each of the sensing lines; 
a sensing driver providing a first driving signal for fingerprint recognition to the upper switch, receiving a first direction sensing signal according to fingerprint recognition through the lower switch for a first time, providing a second driving signal for fingerprint recognition to the lower switch, and receiving a second direction sensing signal according to fingerprint recognition through the upper switch for a second time; and
a timing control unit controlling the gate driving unit and the sensing driving unit, and determining the a sensitivity of the touch based on the first direction sensing signal and the second direction sensing signal.
Claim 11 recites similar limitations as claim 6.  Claims 2, 3, 5, 7-10, and 12-22 depend from claim 1, 6 or 11.  Accordingly, claims 1-3 and 5-22 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625